Dwight, P. J.,
(dissenting.) The evidence plainly required the- submission to the jury of the question of the defendant’s negligence, and amply supported the verdict of the jury in that particular. The question is whether there was evidence to warrant the verdict on the other branch of the case, namely, of the absence of contributory negligence. It is conceded that there was no evidence showing, or tending to show, that the deceased himself exercised any care to avoid the collision which caused his death. His mouth being closed, as well as that of the person most immediately in his company, the court, as well as the jury, would be disposed to seize upon slight circumstances, if such existed, from which the inference might be drawn that he was looking and listening for an approaching train. But of such circumstances there are none; so the learned judge who submitted the case to the jury, and denied the motion for a new trial, substantially concedes. The charge of the court is not in the record, but the opinion which accompanied the denial of the motion for a new trial suggests the ground upon which the verdict in this particular was permitted to be found and was sustained by the court at the circuit, viz.: That the lack of evidence of the requisite care for his own safety on the part of the deceased may be cured by evidence of the exercise of such care on the part of another person in his company or near vicinity. The learned judge says: “Ho authority has gone so far as to hold that a person in the position of the plaintiff, sustaining the relation she did to one of the deceased persons, by her own endeavor to discover the approach of the train, if one could be «een to have been in the vicinity, would not answer all-the requirements of the rule demanding care of a person as near to her as her husband was, before he should undertake to cross a railway. ” The suggestion seems to be of the possibility of a vicarious satisfaction of the law which im-poses the duty of care for his own safety upon a person who enters a position of danger.' The proposition is one which" would seem to require affirmative authority to support it, and which could hardly stand upon the absence of express authority to the contrary. Undoubtedly the two persons involved might stand in such a position relative to each other as to entitle the one to rely upon the watchfulness of the other. If the deceased had been blind or deaf, or otherwise disabled, and had intrusted himself to the care and guidance of his wife, he might have freed himself from the obligation of caring for himself. But here is no suggestion of such a reliance, or of the necessity for it. The wife was not leading or guiding her husband; the latter and his friend went first, and she followed as she could. There was nothing in the relation *364or relative position of the two which charged her with responsibility for his safety. The testimony of the wife to the effect that she looked both ways and saw no light or cars approaching was, no do.ubt, admissible as descriptive of the situation, so far as it went. But the cars were approaching, and the undisputed evidence shows that the bell on the engine was ringing, and the two red lights on the caboose were*in sight. The most that can be said is that the light and the sound were not consciously perceived by the witness, or, if perceived, that they did not convey to her mind the impression of an approaching train. Who can say but that, if the deceased had been looking and listening, he might not only have heard the bell and seen the red lights, but also might have been warned by them of the approaching train? For the reasons indicated, I think the defendant was entitled to a nonsuit, or at least that the motion for anew trial should have been granted; and accordingly that the judgment and order appealed from should be reversed.